Citation Nr: 1233352	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied service connection for a right ear hearing loss disability and continued the 50 percent rating for the Veteran's service-connected PTSD. 

The Veteran testified at a November 2011 Board hearing before the undersigned.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss pre-existed active military service and was not aggravated by hazardous noise exposure during service. 

2.  The Veteran's PTSD is productive of moderate occupational and social impairment due to such symptoms as anger, interpersonal difficulties, intrusive thoughts, sleep impairment with frequent nightmares, hypervigilance, and depression. 


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met during the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to the Veteran's service connection claim for right ear hearing loss, the Court has held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a) requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a February 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied with respect to this claim.  See id.

With regard to the Veteran's claim for an increased rating for PTSD, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, the February 2009 letter provided all notice required for increased rating claims as discussed in the preceding paragraph, and also provided notice of the specific rating criteria applicable to mental health disorders, although such notice is not mandatory.  Accordingly, the Board finds that the duty to notify has been satisfied with regard to the Veteran's increased rating claim for PTSD.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have also been associated with the file to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Veteran did state at the November 2011 hearing that there was a positive nexus opinion by a VA doctor in the VA treatment records.  Although the Board has not located such an opinion in the medical records, there is no indication that there are any missing records.  The Veteran also stated at the Board hearing that he was drawing Social Security Administration (SSA) benefits due to age.  As eligibility for these benefits is based on the Veteran's age rather than one of the disabilities at issue in this opinion, the Board finds that his SSA records would not be relevant to the present claims and thus there is no need to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (hold that VA is not required to "obtain records in every case in order to rule out their relevance" unless there "exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  Id.  As such, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, with regard to increased rating claims, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with regard to the Veteran's service connection claim for right ear hearing loss, an appropriate VA audiological examination was performed in May 2010.  The Board finds that this examination is adequate, as the examiner reviewed the claims file and pertinent medical history, conducted a thorough examination including audiological testing, and provided a complete rationale for the opinion stated which is consistent with the evidence of record and enables the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Accordingly, the Board concludes that the duty to provide an adequate VA examination with regard to the Veteran's hearing loss claim has been satisfied. 

With regard to the Veteran's increased rating claim for PTSD, an appropriate VA PTSD examination was performed most recently in June 2010.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and pertinent medical history, conducted a thorough examination, recorded the clinical findings, and described the Veteran's PTSD and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision.  See id.  The Board notes that an appropriate VA PTSD examination was also performed in connection with this claim in March 2009; a record of that examination is in the file. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his PTSD since he was last examined in June 2010.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service connection for a right ear hearing loss disability resulting from hazardous noise exposure during active service.  For the reasons that follow, the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under the first Shedden element, there must be evidence of a current hearing loss disability in the right ear.  In this regard, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Board finds that a current right ear hearing loss disability has been established.  Specifically, the May 2010 VA audiological examination reflects an audiogram showing puretone thresholds for the right ear, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
70
105+

The Veteran's speech recognition score for the right ear, based on the Maryland CNC Word List, was 36.  Thus, based on the Veteran's puretone thresholds and speech recognition scores for the right ear, the Board finds that a current right ear hearing loss disability is established.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

The Veteran argues that his current right ear hearing loss disability was caused by exposure to hazardous noise from helicopters and jet engines.  His military occupational specialty (MOS) was as a helicopter turbine engine mechanic.  Based on the Veteran's MOS and his competent and credible statements, in-service hazardous noise exposure is established.  See Department of Defense Duty MOS Noise Exposure Listing (indicating that helicopter mechanics have a high probability of hazardous noise exposure); VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing). 

While the Veteran has a current hearing loss disability in the right ear and in-service noise exposure, the Board finds that his right ear hearing loss pre-existed active service and was not aggravated by such noise exposure during service.  In this regard, 38 C.F.R. §  U.S.C.A. § 1111 provides, in pertinent part, that "a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service."  See also 38 C.F.R. § 3.304(b).  

Here, the Veteran's service treatment records clearly show a right ear hearing loss disability both prior to and around the time of his entrance into active service.  Specifically, the August 1965 induction examination, which is dated before the Veteran entered active service in May 1966, reflects an audiogram showing puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
56
/
75

The Veteran's puretone thresholds at 1000, 2000, and 4000 Hertz clearly show a hearing loss disability under section 3.385.  It was also noted in the induction examination that the Veteran had "[i]mpairment of hearing."  His physical profile, or "PULHES" profile, in this report reflects a numerical designation of "2" under "H," which means that the Veteran was found to have a hearing defect requiring some activity limitations.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (citing to then Army Regulation 40-501, Para. 9-3(b)(1)-(6), Change 35 (Feb. 9, 1987), now Para. 7-3(d)(2) (August 4, 2011)).  Although the Veteran's hearing acuity was marked as normal in the "Clinical Evaluation" section on the front page of the induction examination, the actual clinical findings on the second page make it clear that the Veteran's right ear hearing was noted as impaired.  

Further, audiograms dated on and shortly after the Veteran entered active service on May 4, 1966 confirm that the Veteran had a right ear hearing loss disability at entrance.  Specifically, an audiogram bearing the date "4 May 1965," but which was likely dated in 1966 (i.e. the day of the Veteran's entrance into active service) given the context of the other service treatment records, shows puretone thresholds for the right ear, in decibels, as follows (the puretone threshold at 3000 Hertz was not recorded):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
/
75

An audiogram dated May 7, 1966, three days after the Veteran entered on active duty, shows puretone thresholds for the right ear as follows (the puretone threshold at 3000 Hertz was not recorded):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
/
15

In large capital letters below the Veteran's puretone thresholds charted on the graph is the word "REPEAT."  This suggests that the puretone thresholds were not considered accurate, and audiological testing was indeed performed again on May 9, 1966, as discussed in the next paragraph. 

An audiogram dated May 9, 1966, five days after the Veteran entered on active duty, shows puretone thresholds for the right ear as follows (the puretone threshold at 3000 Hertz was not recorded):





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
/
90

All three audiograms show a hearing loss disability in the right ear at the time of the Veteran's entrance into active service.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

In sum, the Veteran's puretone thresholds for the right ear prior to and on entering active service, as shown in the August 1965 induction examination, and as reflected in three audiograms dated around the time of his May 1966 entrance on active duty, including one dated on the same day as his entrance, all show a right ear hearing loss disability.  Therefore, the presumption of soundness does not apply to the Veteran's right ear hearing loss disability, as it was noted on entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board next turns to the question of aggravation.  Under 38 U.S.C.A. § 1153, "A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.").  In other words, there is a presumption of aggravation when disability from a pre-existing injury or disease increases during service.  See id.; see also 38 C.F.R. § 3.306(b).

In this case, the Board finds that the presumption of aggravation does not apply as the Veteran's right ear hearing actually improved during service, according to the March 1968 separation examination report.  This report contains an audiogram showing puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
50

This audiogram shows that while the Veteran still had a hearing loss disability in the right ear based on his puretone threshold at 4000 Hertz, his hearing loss was clearly less severe than what is shown in his pre-entrance and entrance audiograms, given the decrease in puretone thresholds.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  There is no other mention of the Veteran's hearing in the service treatment records.  Thus, because the Veteran's right ear hearing actually improved during active service, the presumption of aggravation under section 1153 does not apply. 

The preponderance of the evidence also weighs against a relationship between the Veteran's current right ear hearing loss disability and his period of service.  In this regard, a VA audiologist stated in a September 2008 VA treatment record that a comparison of the Veteran's current puretone thresholds with his pre-military puretone thresholds showed progression of hearing loss bilaterally.  However, it was noted that the Veteran had a significant history of civilian occupational noise exposure for thirty-seven years working as a diesel truck mechanic, which likely would have caused the progression of his pre-existing hearing loss.  

In the May 2010 VA audiological examination report, the examiner opined after reviewing the claims file and examining the Veteran that his right ear hearing loss was not aggravated by military noise exposure because his audiogram at separation showed less hearing loss than he had on the entrance examination.  In an April 2009 VA examination report, this examiner also observed that the Veteran had significant civilian noise exposure as a mechanic, suggesting that any increase in hearing loss after service was likely related to such post-service noise exposure. 

The opinions by the VA audiologist in the September 2008 VA treatment record, and the VA audiologist in the April 2009 and May 2010 VA examination reports were authored by medical professionals specializing in audiology who based their opinions on a review of the Veteran's service treatment records, his post-service noise exposure history, and an examination of the Veteran.  As such, they constitute probative evidence that the Veteran's current right ear hearing loss disability pre-existed active service and was not aggravated by military noise exposure.  

The Board has also considered the Veteran's statements made in support of this claim.  At the November 2011 Board hearing, the Veteran testified that a VA medical professional opined that his right ear hearing loss was related to hazardous noise exposure from jet engines during active service.  However, as noted above, no such opinion is of record.  The Veteran also stated that he noticed right ear hearing loss in service, but that it was not first diagnosed until 1980 as part of an examination to get his commercial driver's license.  Finally, the Veteran asserted in his July 2009 notice of disagreement (NOD) that he did not have significant civilian noise exposure as a mechanic due to Occupational Safety and Health Administration (OSHA) regulations requiring that such occupational noise be limited. 

The Board acknowledges the Veteran's contention that his right ear hearing loss disability was caused or aggravated by hazardous noise exposure during active service.  While his statements are competent to describe the history of his hearing loss, they do not constitute competent evidence with regard to a relationship between his current hearing loss disability and his noise exposure during service, as this is a determination that is too complex to be made based on lay observation alone.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, the Board gives more weight to the service treatment records and to the VA opinions finding against a relationship to service, as discussed above.  See id.; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  In this regard, even if it could be established that the Veteran did not have significant post-service civilian noise exposure, the May 2010 VA examiner opined that his hearing loss disability was not related to service as it pre-existed active service and did not undergo any increase in severity during that time.  Rather, it seems to have improved as shown in the March 1968 separation examination report.  This basis alone is sufficient for finding that the Veteran's pre-existing right ear hearing loss disability was not aggravated by active service.  

Because the Board finds that the Veteran's right ear hearing loss disability pre-existed active service and was not aggravated thereby, the presumption of service connection under sections 3.307 and 3.309 of the regulations for hearing loss which manifests to a compensable degree within one year of separation does not apply. 

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ear hearing loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

II. Increased Rating

The Veteran claims entitlement to a rating in excess of 50 percent for his service-connected PTSD.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2011).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence of record, the VA treatment records and VA examination reports during the pendency of this claim show that the Veteran has attended regular counseling sessions and has been prescribed medications to treat his psychiatric symptoms, which include anger and irritability, intrusive thoughts, nightmares and poor sleep, depression, hypervigilance, startle response, and some memory impairment, as well as reported hallucinations.  As will be explained below, the evidence does not show that his symptoms have caused more than moderate occupational impairment.  

Specifically, a May 2008 VA treatment record shows that the Veteran reported vivid dreams of an enemy ambush, daily flashbacks with dissociation, startle response, hypervigilance and numbing.  The Veteran stated that he disturbed co-workers who felt he was acting strange when he startled without apparent external stimuli due to flashbacks.  The Veteran also related that he was becoming more easily upset at work, and that recently he had yelled, cussed, and kicked a table when a co-worker expressed doubt about his work performance.  The Veteran's appetite was adequate, but he felt fatigued.  His interests were limited.  He reported moderate and worsening depression.  His anxiety was severe and he tended to ruminate and catastrophize, and panicked frequently.  He stated that he lived alone and did not socialize in order to avoid panic and conflict.  He reported visual hallucinations of seeing faces of dying soldiers and traces of red bullets in the sky and red flashes.  He reported auditory hallucinations involving hearing bombs and the high pitched whir of an engine at night.  He also reported having a frequent sensation of something crawling on his body.  On mental status examination, his psychomotor activity was slow, his attitude guarded, his affect flat, and his mood was depressed and anxious.  His thought process was racing and linear and his thought content exhibited paranoia which increased with stress.  He denied suicidal ideation but endorsed active homicidal ideation.  In this regard, when aggravated he felt like hitting others, although instead walked away.  A cognitive evaluation revealed impaired short-term and long-term memory.  There was also a partial deficit in concentration, attention, focus, and impulse control.  His judgment and insight were considered good.  He was diagnosed with prolonged unstable PTSD, psychosis, and panic without agoraphobia.  

In a January 2009 VA treatment record, the Veteran reported that he worked daily and kept himself busy as a coping mechanism for his depression and anxiety.  

The March 2009 VA examination report reflects that the Veteran was sleeping about five hours per night and reported waking up three or five times at night.  He experienced nightmares four or five times during the week, and experienced night sweats about four times per week.  He stated that he would wake up "fighting in [his] sleep."  He had difficulty with flashbacks three to four times per week and reported difficulty with intrusive thoughts on a daily basis.  He also reported having a depressed mood and "poor socialization."  In this regard, he stated that he did not get along with other people.  He was concerned about losing his job and stated that he was on probation due to his interpersonal difficulties.  He reported hypervigilance, exaggerated startle response, difficulty with loud noises, difficulty being in crowds, anger, and irritability.  The Veteran worked as a diesel mechanic and had been employed with the same company for seven years.  He reported distress related to being on probation, stating that he could not get along with others.  

On mental status examination, the Veteran was generally alert and oriented, but demonstrated some difficulty with thought process.  His affect was blunted and insight was poor.  He had some mild difficulty with attention.  When asked about auditory and visual hallucinations, the Veteran endorsed hearing "different sounds, people talking, like a voice."  He reported having visual hallucinations at night which were described "more as flashbacks" such as seeing people with blood and people cut open.  He denied suicidal or homicidal ideation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 49.  The examiner stated that the Veteran reported moderate impairment in social functioning and moderate to severe impairment in occupational functioning due to PTSD symptoms.  In this regard, the examiner noted that the Veteran was on probation in his job due to difficulty getting along with others.  

An April 2009 VA treatment record reflects that the Veteran denied thoughts of harm to himself or others and denied hearing voices or having visions.  The Veteran related that in 1977 he had become violent and threw a pipe at another co-worker.  The co-worker was not harmed but the Veteran lost his job as a result.  He stated that his last verbal altercation occurred in 2000.  He felt that overall his aggressiveness and irritability had improved over time.  The Veteran was divorced and lived alone.  He socialized with a friend who was also a veteran and with his stepdaughter and grandson.  On mental status examination, no abnormalities were noted apart from a dysthymic mood.  The treating physician diagnosed him with PTSD and major depressive disorder, and assigned a GAF score of 60.  

A July 2009 VA treatment record reflects, in pertinent part, that the Veteran reported seeing "something running across the floor like a light" for the last several years while waking up from sleep.  He was advised that this might be a hypnopompic or hypnagogic hallucination which was physiologically normal.  No abnormalities were noted on mental status examination, to include visual or auditory hallucinations.  The Veteran was diagnosed with PTSD and major depression, and assigned a GAF score of 54. 

Another July 2009 VA treatment record reflects that the Veteran had recently been suspended from work due to "some anger exhibited toward another employee."  It is not clear from the record whether this represented an incident distinct from the one which occasioned his probation at work as discussed above. 

A January 2010 VA treatment record reflects that the Veteran would get very irritable with colleagues and had a low frustration tolerance.  He lived alone and socialized "rarely" with a friend.  He kept in contact with his stepdaughter, son-in-law, and a grandson.  On mental status examination, no abnormalities were noted with regard to thought process or content.  He did not have visual or auditory hallucinations.  The treating physician diagnosed PTSD and major depressive disorder, and assigned a GAF score of 50.  

A March 2010 VA treatment record reflects that the Veteran continued to work full time but was "looking forward to retiring this year or in 2011."  

An April 2010 VA treatment record reflects that the Veteran's mood remained very irritable and depressed.  He stated that he was reclusive and did not interact with others, describing significant trouble interacting with others and struggling with anger management.  In the past he had lost two jobs due to physical aggression, but currently tried to walk away if he was getting angry. 

At the June 2010 VA examination, the Veteran reported much of the same symptomatology described above, including sleep impairment with nightmares and night sweats, daily intrusive thoughts, hypervigilance with an exaggerated startle response to loud noises, difficulty in crowds, and almost daily flashbacks.  He stated that his anger and irritability had "caused difficulty for him at work," and that he had been "aggressive" recently but had "not actually acted out or harmed anyone."  He reported that three or four times a month he would "forget to complete his hygiene."  He also had difficulty with depressed moods which would last several days at a time on a frequent basis, with periods of decreased motivation and decreased interest.  The Veteran reported feeling hopeless and having had suicidal thoughts, although denied current suicidal or homicidal ideation.  He had "decreased socialization" as he had one or two close friends outside of his family.  He also reported having memory problems for more than ten years and felt they were getting worse.  The Veteran stated that he had experienced a mild remission of symptoms due to treatment. 

In terms of his work history, the Veteran continued to work as a diesel mechanic for the same company, but stated that he was working part-time from twenty-four to thirty-two hours a week due to cut-backs.  He stated that someone had made a very negative comment to him on the job and he had he felt a desire to hit the individual with a pipe but refrained from doing so.  He related that he had been written up on the job about two or three times primarily related to anger problems.  He also reported decreased productivity and efficiency on the job. 

In terms of his social history, the Veteran had been married once and divorced in the early 1980's.  He currently lived alone.  He was in a relationship since the 1980's.  In his free time he enjoyed working on old cars.  He was able to do his cooking and cleaning tasks independently.  

On mental status examination, the Veteran's affect was mildly blunted and he had some difficulty with articulation.  His attention and memory were mildly impaired.  He endorsed a history of auditory or visual hallucinations but described them as "very vague."  In this regard, he reported hearing "noise when there is nothing there."  He also reported seeing things crawling on the floor on occasion.  The Veteran's thought process was linear and his insight was fair.  He denied any history of suicide attempts.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 54.  The examiner found that the Veteran had moderate impairment of occupational and social functioning due to PTSD symptoms.

At the November 2011 Board hearing, the Veteran gave testimony regarding the symptoms discussed above, and stated that he was missing days from work due to getting angry.  In this regard, he stated that he would not come in the next day if he felt angry. 

Based on the evidence of record discussed above, the Board finds that the Veteran's PTSD most closely approximates the criteria for the current 50 percent rating that has been assigned.  In this regard, the Veteran's reported symptoms of sleep impairment with nightmares and night sweats, almost daily intrusive thoughts and flashbacks, hypervigilance and exaggerated startle response, interpersonal difficulties, and anger and irritability have been shown to cause moderate occupational and social impairment.  Underscoring this finding is the fact that although the Veteran reported conflict at work and being put on suspension and probation at one point, he generally managed to maintain a fulltime work schedule until recently when his hours were cut back to part time.  The Veteran did not indicate at the June 2010 VA examination that his reduced hours were due to his work performance or difficulty with PTSD symptoms, but rather suggested the part-time schedule was due to general cut backs by his employer.  

The Board acknowledges the Veteran's statement at the Board hearing that he was missing days from work due to feeling angry.  However, the fact that the Veteran has chosen not to go into work on some days due to feeling angry does not in itself establish occupational impairment severe enough to warrant a 70 percent rating.  Rather, this type of work impairment can be consistent with even a 30 percent rating, which is assigned for occupational impairment with "intermittent periods of inability to perform occupational tasks," due to such symptoms as depressed mood, anxiety, panic attacks, chronic sleep impairment and mild memory loss, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal.  See 38 C.F.R. § 4.130, DC 9411.  

At worst, it is consistent with the 50 percent rating currently assigned, which is predicated on reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's ability to work full time, albeit with a period of probation and occasional missed days from work due to anger, and with ongoing feelings of anger and tension with co-workers, accords with a 50 percent rating at most rather than a 70 percent rating, which necessarily requires more severe occupational impairment.  See id.  In this regard, the Veteran's difficulties with anger and irritability, his conflicts with co-workers, his limited social circle, and his difficulties with sleep, intrusive thoughts, flashbacks, and depression are all accounted for in the symptoms associated with 30 percent and 50 percent ratings under the General Rating Formula.  See id. (providing that a 30 percent rating is based, in pertinent part, on occupational and social impairment due to depressed mood, anxiety, and chronic sleep impairment, among other symptoms; and that a 50 percent rating is based, in relevant part, on occupational and social impairment due to circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships). 

A 70 percent rating necessarily requires a more severe level of occupational and social impairment than that associated with 30 percent and 50 percent ratings.  In this case, the evidence does not show that the Veteran's reported symptoms are equivalent in severity to those corresponding to a 70 percent rating.  While he has reported occasional suicidal or homicidal ideation, in most of the VA treatment records and examination reports he denied such thoughts or feelings.  He has also denied any past or current suicidal or homicidal intent, although he acknowledged instants of physical aggression several decades earlier.  Thus, the evidence does not show that the Veteran's intermittent and passive suicidal ideation has caused occupational and social impairment with deficiencies in most areas.  See id.  

Likewise, although the Veteran has reported visual and auditory hallucinations, the evidence does not show that these have been found to be clinically significant, and indeed were never noted on mental status examination.  The July 2009 VA treatment record indicates that the Veteran's reported visual hallucinations on waking up might be a normal physiological response, and the Veteran has also denied visual and auditory hallucinations in other records.  The examiner suggested in the March 2009 VA examination report that the Veteran's reported hallucinations were more like flashbacks than actual hallucinations.  Thus, the evidence does not show that his reported visual or auditory hallucinations have caused occupational or social impairment, or have been found to even be clinically significant.  

Further, while the Veteran has reported periods of depression with decreased energy and decreased interest, as well as panic attacks, the evidence does not show "near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively."  Rather, the evidence shows that the Veteran is able generally to live alone and care for himself, and to maintain full time employment notwithstanding his intermittent depression and anxiety.  

The Veteran's reported anger and irritability, which is perhaps most responsible for his difficulties at work and in his social functioning, according to the Veteran, do not rise to the level of impaired impulse control.  Rather, the Veteran has stated that he is generally able to walk away from the situation and control himself when he is feeling angry.  When he has lost his temper, he has ascribed it to being provoked in some manner such as by name calling, and has denied periods of violence for several decades.  Thus, the evidence does not show unprovoked irritability with periods of violence or impaired impulse control of similar severity. 

Likewise, despite his interpersonal difficulties at work and his reduced socialization with others, the evidence does not show that he has difficulty adapting to stressful circumstances equivalent to that which is associated with a 70 percent rating, such as an inability to establish and maintain effective relationships.  See id.  Rather, at the time of the March 2009 VA examination, the Veteran had maintained full time employment with the same company for seven years, and continued to work for the same company at the time of the June 2010 VA examination, albeit on a part-time basis due to circumstances unrelated to his occupational functioning (namely company cut-backs).  Moreover, although he has lived alone for many years, he has reported maintaining a relationship with his stepdaughter and grandson, a long-term relationship with a partner, and with a friend who is also a veteran. 

Finally, the evidence does not show that the Veteran has obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, or spatial disorientation.  At the June 2010 VA examination, he reported neglect of personal hygiene about three times a month, but this is not enough to show a general or persistent neglect of personal hygiene resulting in functional impairment.  Indeed, the mental status examinations throughout the pendency of this claim are negative for findings of poor grooming or neglect of hygiene. 

The Veteran's GAF scores during the pendency of this claim likewise support a 50 percent rather than a 70 percent rating.  In this regard, apart from the March 2009 VA examination, in which a GAF score of 49 was assigned, the Veteran's GAF scores have ranged from 50 to 60, placing his symptoms and functional impairment in the moderate range of severity.  This range is consistent with a 50 percent rating rather than a 70 percent rating, which entails a more severe level of impairment.  See DSM-IV; Carpenter, 8 Vet. App. at 242; 38 C.F.R. § 4.130.  

The GAF score of 49 in the March 2009 VA examination indicates that the Veteran's symptoms and functional impairment were severe bordering on moderate, which is consistent with the VA examiner's finding that the Veteran's PTSD resulted in moderate to severe occupational impairment.  See id.  However, this finding does not, by itself, warrant assignment of a 70 percent rating.  As noted above, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.  Moreover, the examiner's finding of moderate to severe occupational impairment appears to have been based solely on the fact that the Veteran had been placed on temporary probation at work due to interpersonal difficulties.  However, given the fact that he has managed to maintain full time employment and has not shown a significant reduction in his ability to work productively, his overall level of occupational functioning during the pendency of this claim does not warrant a 70 percent rating, for the reasons discussed above.  

Accordingly, the preponderance of the evidence weighs against assignment of a 70 percent rating.  See 38 C.F.R. §§ 4.3, 4.130.  

Because the Veteran does not have total occupational and social impairment-
as shown by the fact that he has worked full time throughout the pendency of this appeal until his hours were reduced due to circumstances unrelated to his occupational functioning-a 100 percent rating is not warranted, which requires total occupational and social impairment.  The fact that he has maintained relationships with his stepdaughter, grandson, and a veteran friend also weighs against a finding of total social impairment.  Finally, the Veteran does not have any of the symptoms associated with a 100 percent rating, as set forth above.  See 38 C.F.R. § 4.130.  His symptoms are also not equivalent in severity to those corresponding to a 100 percent rating, as they have not resulted in total occupational and social impairment.  See id.

The Board has considered the Veteran's contention that his PTSD is more disabling than contemplated by a 50 percent rating.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the objective medical evidence showing that his PTSD does not warrant a higher rating-for the reasons discussed above-as reflected in the VA examination reports and treatment records.  In this regard, the Board finds that VA examiners and treating providers have the training and medical expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's PTSD.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements. 
  
Accordingly, the Board finds that the Veteran's PTSD symptoms and resulting functional impairment has most closely approximated the criteria for a 50 percent rating throughout the pendency of this appeal.  As such, a rating in excess of 50 percent is not warranted. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 50 percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantially gainful employment due to his PTSD.  Rather, the evidence shows that the Veteran has maintained employment throughout the pendency of this appeal.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the General Rating Formula, which accounts for the Veteran's symptoms of anger, irritability, intrusive thoughts, sleep impairment, nightmares, and depression and resulting occupational and social impairment.  See 38 C.F.R. § 4.130.  Although the General Rating Formula does not explicitly mention every one of the Veteran's symptoms, such as hypervigilance and exaggerated startle response, it provides that the symptoms it does mention are only the types of symptoms which warrant a particular rating, and the Court has held that such symptoms do not constitute an exhaustive list; rather, symptoms equivalent in severity must also be considered.  See Mauerhan, 16 Vet. App. at 443.  Thus, the General Rating Formula contemplates symptoms not explicitly mentioned therein. 

Accordingly, the Board finds that a comparison of the Veteran's PTSD with the rating criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 50 percent for PTSD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 




ORDER

Entitlement to service connection for a right ear hearing loss disability is denied. 

Entitlement to a rating in excess of 50 percent for PTSD is denied. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


